 

Exhibit 10.91

SECOND AMENDED AND RESTATED INDENTURE

between

COMSTOCK HOMEBUILDING COMPANIES, INC.

and

COMSTOCK ASSET MANAGEMENT, L.C.,

as Trustee

 

 

Dated as of February 12, 2010

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

             Page  

ARTICLE I

  DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION      1     

Section 1.1

 

Definitions

     1     

Section 1.2

 

Compliance Certificates

     9     

Section 1.3

 

Forms of Documents Delivered to Trustee

     9     

Section 1.4

 

Acts of Holder

     10     

Section 1.5

 

Notices, Etc. to Trustee and Company

     11     

Section 1.6

 

Notice to Holder; Waiver

     11     

Section 1.7

 

Effect of Headings and Table of Contents

     12     

Section 1.8

 

Successors and Assigns

     12     

Section 1.9

 

Separability

     12     

Section 1.10

 

Benefits of Indenture; Third Party Beneficiaries

     12     

Section 1.11

 

Governing Law

     12     

Section 1.12

 

Submission to Jurisdiction

     13     

Section 1.13

 

Non-Business Days

     13     

Section 1.14

 

Counterparts

     13   

ARTICLE II

  SENIOR NOTES FORMS      13     

Section 2.1

 

Form of Senior Notes

     13     

Section 2.2

 

Restrictive Legend

     13     

Section 2.3

 

Form of Trustee’s Certificate of Authentication

     15   

ARTICLE III

  THE SENIOR NOTES      15     

Section 3.1

 

Payment of Principal and Interest

     15     

Section 3.2

 

Registered Form

     15     

Section 3.3

 

Execution, Authentication, Delivery and Dating

     16     

Section 3.4

 

Intentionally Deleted

     16     

Section 3.5

 

Registration, Transfer and Exchange Generally

     16     

Section 3.6

 

Mutilated, Destroyed, Lost and Stolen Senior Notes

     18     

Section 3.7

 

Persons Deemed Owners

     19     

Section 3.8

 

Cancellation

     19     

Section 3.9

 

Agreed Tax Treatment

     19   

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE IV

  SATISFACTION AND DISCHARGE      19     

Section 4.1

 

Satisfaction and Discharge of Indenture

     19     

Section 4.2

 

Application of Trust Money

     20   

ARTICLE V

  REMEDIES      20     

Section 5.1

 

Events of Default

     20     

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

     21     

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

     21     

Section 5.4

 

Trustee May File Proofs of Claim

     22     

Section 5.5

 

Trustee May Enforce Claim Without Possession of Senior Notes

     23     

Section 5.6

 

Application of Money Collected

     23     

Section 5.7

 

Limitation on Suits

     23     

Section 5.8

 

Unconditional Right of Holder to Receive Principal, Premium, if any, and
Interest

     24     

Section 5.9

 

Restoration of Rights and Remedies

     24     

Section 5.10

 

Rights and Remedies Cumulative

     24     

Section 5.11

 

Delay or Omission Not Waiver

     24     

Section 5.12

 

Control by Holder

     25     

Section 5.13

 

Waiver of Past Defaults

     25     

Section 5.14

 

Undertaking for Costs

     25     

Section 5.15

 

Waiver of Usury, Stay or Extension Laws

     26   

ARTICLE VI

  THE TRUSTEE      26     

Section 6.1

 

Trustee Required

     26     

Section 6.2

 

Certain Duties and Responsibilities

     26     

Section 6.3

 

Notice of Defaults

     27     

Section 6.4

 

Certain Rights of Trustee

     28     

Section 6.5

 

May Hold Senior Notes

     30     

Section 6.6

 

Compensation; Reimbursement; Indemnity

     30     

Section 6.7

 

Resignation and Removal; Appointment of Successor

     31     

Section 6.8

 

Acceptance of Appointment by Successor

     32   

 

-ii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

     Page    

Section 6.9

 

Merger, Conversion, Consolidation or Succession to Business

     32     

Section 6.10

 

Not Responsible for Recitals or Issuance of Senior Notes

     32   

ARTICLE VII

  HOLDER’S LISTS AND REPORTS BY COMPANY      33     

Section 7.1

 

Company to Furnish Trustee Names and Addresses of Holders

     33     

Section 7.2

 

Preservation of Information, Communications to Holder

     33     

Section 7.3

 

Reports by Company

     33   

ARTICLE VIII

  CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE      34     

Section 8.1

 

Company May Consolidate, Etc., Only on Certain Terms

     34     

Section 8.2

 

Successor Company Substituted

     35   

ARTICLE IX

  SUPPLEMENTAL INDENTURES      35     

Section 9.1

 

Supplemental Indentures without Consent of Holder

     35     

Section 9.2

 

Supplemental Indentures with Consent of all Holders

     36     

Section 9.3

 

Execution of Supplemental Indentures

     36     

Section 9.4

 

Effect of Supplemental Indentures

     36   

ARTICLE X

  COVENANTS      36     

Section 10.1

 

Payment of Principal, Premium, if any, and Interest

     36     

Section 10.2

 

Money for Senior Notes Payments to be Held in Trust

     37     

Section 10.3

 

Officers’ Certificate

     38     

Section 10.4

 

Calculation of LIBOR Rate

     38     

Section 10.5

 

Additional Covenants

     38     

Section 10.6

 

Waiver of Covenants

     40     

Section 10.7

 

Treatment of Senior Notes

     40     

Section 10.8

 

Limitation on Issuance of Debt

     40   

ARTICLE XI

  REDEMPTION OF SENIOR NOTES      41     

Section 11.1

 

Optional Redemption and Mandatory Redemptions

     41     

Section 11.2

 

[Reserved]

     41     

Section 11.3

 

Election to Redeem; Notice to Trustee

     41     

Section 11.4

 

Selection of Senior Notes to be Redeemed

     41     

Section 11.5

 

Notice of Redemption

     42   

 

-iii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

     Page    

Section 11.6

 

Deposit of Redemption Price

     43     

Section 11.7

 

Payment of Senior Notes Called for Redemption

     43   

ARTICLE XII

  SUBORDINATION OF SECURITIES      43     

Section 12.1

 

Senior Notes Subordinate to Permitted Debt

     43     

Section 12.2

 

No Payment When Permitted Debt in Default; Payment Over of Proceeds Upon
Dissolution, Etc

     43     

Section 12.3

 

Payment Permitted if No Proceeding

     45     

Section 12.4

 

Subrogation to Rights of Holders of Permitted Debt

     45     

Section 12.5

 

Provisions Solely to Define Relative Rights

     45     

Section 12.6

 

Trustee to Effectuate Subordination

     46     

Section 12.7

 

No Waiver of Subordination Provisions

     46     

Section 12.8

 

Notice to Trustee

     46     

Section 12.9

 

Reliance on Judicial Order or Certificate of Liquidating Agent

     47     

Section 12.10

 

Trustee Not Fiduciary for holders of Permitted Debt

     47     

Section 12.11

 

Rights of Trustee as holder of Permitted Debt~ Preservation of Trustee’s Rights

     47     

Section 12.12

 

Article Applicable to Paying Agents

     48   

 

SCHEDULE AND EXHIBITS

Exhibit A

  -   

Form of Senior Note

Exhibit B

  -   

Form of Officers’ Certificate (Compliance)

Schedule A

  -   

Determination of LIBOR

 

-iv-



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED INDENTURE

This SECOND AMENDED AND RESTATED INDENTURE, dated as of February 12, 2010, is
between Comstock Homebuilding Companies, Inc., a Delaware corporation (the
“Company”), and Comstock Asset Management, L.C., as Trustee (in such capacity,
the “Trustee”).

RECITALS OF THE COMPANY

WHEREAS, the Company and the Trustee have executed and delivered the Amended and
Restated Supplement to Indenture dated as of March 14, 2008 (as so supplemented
and amended, the “Original Indenture”), pursuant to which the Company’s Senior
Notes due 2017 (the “Original Notes”) were issued;

WHEREAS, Stonehenge Funding, LC, the beneficial holder of the Original Notes,
has consented to the amendments to the Original Indenture and the Original Notes
contained herein, subject to the terms and provisions of this Second Amended and
Restated Indenture (this “Indenture”);

WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its senior unsecured notes, and to
provide the terms and conditions upon which such senior unsecured notes are to
be authenticated, issued and delivered; and

WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Senior Notes by
the Holders, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.1 Definitions.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(a) the terms defined in this Article I have the meanings assigned to them in
this Article I;

(b) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;



--------------------------------------------------------------------------------

 

(c) all accounting terms used but not defined herein have the meanings assigned
to them in accordance with GAAP;

(d) unless the context otherwise requires, any reference to an “Article,” a
“Section,” a “Schedule” or an “Exhibit” refers to an Article, a Section, a
Schedule or an Exhibit, as the case may be, of or to this Indenture;

(e) the words “hereby,” “herein,” “hereof’ and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

(f) a reference to the singular includes the plural and vice versa; and

(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.

“Acceptable Repurchase” has the meaning specified in Section 10.5(f).

“Acceptable Repurchase Mandatory Redemption Price” has the meaning set forth in
Section 11.1(d).

“Act” when used with respect to any Holder, has the meaning specified in
Section 1.4(a).

“Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Senior Notes, the payment of which has not been made on
the applicable Interest Payment Date and which shall accrue at the rate
specified or determined as specified in the Senior Notes, in each case to the
extent legally enforceable.

“Affiliate” of any specified Person means, with respect to such Person or any of
its officers or directors, (i) any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person or any officer or director of any such other Person or
(ii) with respect to any natural Person, any Person having a relationship with
such Person by blood, marriage or adoption. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing. For the avoidance of doubt, any natural Person having a relationship
by blood, marriage or adoption to any officer or director of the specified
Person shall be an “Affiliate” of the specified Person.

“Board of Directors” means the board of directors of the Company or any duly
authorized committee of that board.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

 

2



--------------------------------------------------------------------------------

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the Commonwealth of Virginia are authorized or
required by law or executive order to remain closed or (iii) a day on which the
Corporate Trust Office of the Trustee is closed for business, unless with
respect to (iii) the offices of nationally recognized corporate trustees are
usually and customarily open for business on such day.

“Capital Lease” means lease of (or other agreement conveying the right to use)
any real or personal property by a Person that, in conformity with GAAP, is
accounted for as a capital lease on the balance sheet of such Person.

“Change-of-Control” means (i) any person (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), including a “group” as defined in Section 1
3(d)(3) of the Exchange Act (but excluding a director or other fiduciary holding
securities under an employee benefit plan of the Company), becomes the
beneficial owner of Equity Interests of the Company having at least fifty
percent (50%) of the total number of votes that may be cast for the election of
directors of the Company; (ii) the merger or other business combination of the
Company, sale of all or substantially all of the Company’s assets or combination
of the foregoing transactions (a “Transaction”), other than a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity (excluding for this purpose any shareholder owning directly or indirectly
more than ten percent (10%) of the shares of the other company involved in the
Transaction); (iii) the persons who were directors of the Company on the date
hereof (the “Incumbent Directors”) shall cease to constitute at least a majority
of the Board or a majority of the board of directors of any successor to the
Company; provided, that, any director who was not a director as of the date
hereof shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this provision, unless such election,
recommendation or approval was the result of an actual or threatened election
contest of the type contemplated by Regulation 14a-11 promulgated under the
Exchange Act or any successor provision; or (iv) Chris Clemente and Greg Benson
cease to have at least fifty percent (50%) of the total number of votes that may
be cast for the election of any and all directors of the Company.

“Change-of-Control Mandatory Redemption Price” has the meaning set forth in
Section 11.1(b).

“Change-of-Control Notice” has the meaning specified in Section 10.5(b).

“Code” means the Internal Revenue Code of 1986 or any successor statute thereto,
in each case as amended from time to time.

“Commission” has the meaning specified in Section 7.3(c).

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

3



--------------------------------------------------------------------------------

 

“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company by its Chairman of the Board of
Directors, its Vice Chairman of the Board of Directors, its Chief Executive
Officer, President or a Vice President, and by its Chief Financial Officer, its
Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and
delivered to the Trustee.

“Consent of Holders” means the written consent or approval of Holders of not
less than fifty percent (50%) in aggregate principal amount of outstanding
Senior Notes.]

“Consolidated Tangible Net Worth” means (i) the consolidated net worth of the
Company and its consolidated subsidiaries minus (ii) the consolidated
intangibles of the Company and its consolidated subsidiaries including, without
limitation, goodwill, trademarks, trade names, copyrights, patents, patent
applications, licenses, and rights in any of the foregoing and other items
treated as intangibles in accordance with generally accepted accounting
principles.

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time this Indenture shall be administered, which office at the
date of this Indenture is located at 11465 Sunset Hills Road, Suite 400, Reston,
Virginia 20190.

“Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the types referred to in clauses (i) through
(vii).

“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.

“EBITDA” means, for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding (a) any gains from the sale, lease,
assignment or other transfer for value (each, a “Disposition”) by the Company or
any Subsidiary to any Person (other than the Company or any Subsidiary) of any
asset or right of the Company or such Subsidiary (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
the Company or any Subsidiary) condemnation, confiscation, requisition, seizure
or taking

 

4



--------------------------------------------------------------------------------

thereof) other than (i) the Disposition of any asset which is to be replaced,
and is in fact replaced, within thirty (30) days with another asset performing
the same or a similar function, (ii) the sale or lease of inventory in the
ordinary course of business and (iii) other Dispositions in any fiscal year the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
the Company or any Subsidiary pursuant to such Disposition net of (A) the direct
costs relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (B) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (C) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Disposition (other than the
Senior Notes) do not in the aggregate exceed $1,000,000, (b) any extraordinary
gains not related to the extinguishment of debt, (c) any gains from discontinued
operations and (d) with respect to calculating the Fixed Charge Coverage Ratio
in connection with Section 10.5(e)(i), (ii) and (iii) only, the aggregate amount
of all other non-cash items reducing net income (including any non-cash charge
incurred as a result of a permanent write-down or impairment of an asset) for
such period, to the extent deducted in determining such net income (or loss),
Interest Expense, income tax expense, depreciation and amortization and non-cash
management compensation expense for such period.

“EDGAR” has the meaning specified in Section 7.3(c).

“Equity Interests” means (a) the partnership interests (both common and
preferred partnership interests) in a partnership (whether a general or limited
partnership), (b) the membership interests in a limited liability company (both
common and preferred membership interests) and (c) the shares or stock interest
(both common stock and preferred stock) in a corporation.

“Event of Default” has the meaning specified in Section 5.1.

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute thereto, in each case as amended from time to time.

“Fixed Rate Period” shall have the meaning specified in any Senior Notes issued
under this Indenture.

“Fixed Charge Coverage Ratio” means, for each period of determination, which
period shall be either the four consecutive fiscal quarters or the one fiscal
quarter ending on the last day of a particular fiscal quarter as otherwise
indicated herein, the ratio of (a) the total for such period of EBITDA minus the
sum of (i) the income taxes paid minus carryback refunds received by the Company
and each of its Subsidiaries and (ii) all unfinanced expenditures which, in
accordance with GAAP, would be required to be capitalized and shown on the
consolidated balance sheet of the Company, including expenditures in respect of
any Capital Lease to (b) the sum for such period of (i) cash interest paid by
the Company during the period plus (ii) management fees paid in cash.

 

5



--------------------------------------------------------------------------------

 

“GAAP” means United States generally accepted accounting principles,
consistently applied, from time to time in effect.

“Holder” means a Person in whose name a Senior Note is registered in the
Securities Register.

“Indenture” means this Second Amended and Restated Indenture as originally
executed or as it may from time to time be amended or supplemented by one or
more amendments or indentures supplemental hereto entered into pursuant to the
applicable provisions hereof.

“Interest Expense” means consolidated interest expense of the Company and its
Subsidiaries for such period (including all imputed interest on Capital Leases)
as reflected on the Company’s income statement for the period.

“Interest Payment Date” means March 30, June 30, September 30 and December 30 of
each year, commencing on March 30, 2010 during the term of this Indenture.

“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.

“Key & Guggenheim Loan Documents” shall mean that certain Subordination and
Standstill Agreement by and among Key Bank, N.A., the Company and Holder dated
December 23, 2009 as amended from time to time; and (ii) that certain
Subordination and Standstill Agreement by and among Guggenheim Corporate
Funding, LLC, the Company and Holder dated December 23, 2009, as amended from
time to time.

“Leverage Ratio” means at any time, the ratio of Debt of the Company (excluding
obligations related to inventory not owned resulting from consolidations
required pursuant to Financial Accounting Standards Board Interpretation No. 46
entitled “Consolidation of Variable Interest Entities, an Interpretation of
Accounting Research Bulletin (ARB) No. 51” issued in January 2003 and revised
December 2003, as the same may be revised and amended from time to time) at such
time to Consolidated Tangible Net Worth (as reported in the Company’s balance
sheet contained in the most recent periodic report filed with the Commission).

“LIBOR” has the meaning specified in Schedule A.

“LIBOR Business Day” has the meaning specified in Schedule A.

“LIBOR Determination Date” has the meaning specified in Schedule A.

“Maturity,” when used with respect to the Senior Notes, means the date on which
the principal of the Senior Notes or any installment of principal becomes due
and payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

“Notice of Default” means a written notice of the kind specified in
Section 5.1(c).

 

6



--------------------------------------------------------------------------------

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the Chief Executive Officer, the President or a
Vice President, and by the Chief Financial Officer, the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary, of the Company and delivered
to the Trustee.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or any Affiliate of the Company.

“Optional Redemption Price” has the meaning set forth in Section 11.1.

“Original Indenture” has the meaning set forth in the recitals.

“Original Issue Date” means the date of original issuance of each Senior Notes
or, in the case of the Senior Notes issued in exchange for the Original Notes,
the date of such exchange.

“Original Notes” has the meaning set forth in the recitals.

“Paying Agent” means the Trustee, the Company (if the Company is acting as its
own Paying Agent), or any Person authorized by the Holders of not less than
fifty percent (50%) in aggregate principal amount of outstanding Senior Notes
(with notice to the Company and the Trustee) to pay the principal of or any
premium or interest on, or other amounts in respect of, the Senior Notes on
behalf of the Company. The Company will be the initial Paying Agent under this
Indenture.

“Permitted Debt” means the principal of and any premium and interest on
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company, whether or not such
claim for post-petition interest is allowed in such proceeding) all Debt of the
Company, whether incurred on or prior to the date of this Indenture or
thereafter incurred, to the extent such Debt is (i) secured by (or has
provisions in the loan documentation of such Debt permitting, upon the
occurrence of an “event of default” (as defined in such loan documentation),
such Debt to become secured by) real property of the Company or its Subsidiaries
or membership interests of Subsidiaries (to the extent such Subsidiaries’ assets
primarily consist of real property) of the Company and such Debt is used by the
Company or such Subsidiaries for the development of said real property,
including the agreed to Debt under the Key & Guggenheim Loan Documents or,
(ii) Debt identified in item (i) which the Company has guaranteed or is
responsible or liable for, directly or indirectly, as obligor or otherwise,
(iii) “working capital” or “revolving” lines of credit of the Company to the
extent existing on the Effective Date, including but not limited to that certain
line of credit outstanding with Bank of America, N.A. with a current maturity
date of December 2018.

“Person” means a legal person, including any individual, corporation, estate,
partnership (general or limited), joint venture, association, joint stock
company, company, limited liability company, trust, unincorporated association
or government, or any agency or political subdivision thereof, or any other
entity of whatever nature.

“Place of Payment” means, with respect to the Senior Notes, the Corporate Trust
Office of the Trustee, or upon election of any Holder holding at least $100,000
in Senior Notes, including in any case Stonehenge, at the offices of such Holder
designated in such election to the Company (with copy to any Trustee).

 

7



--------------------------------------------------------------------------------

 

“Proceeding” has the meaning specified in Section 12.2(b).

“Redemption Date” means, when used with respect to the Senior Notes to be
redeemed, the date fixed for such redemption by or pursuant to this Indenture.

“Redemption Price” means, when used with respect to the Senior Notes to be
redeemed, in whole or in part, the Acceptable Repurchase Mandatory Redemption
Price, the Change-of-Control Mandatory Redemption Price or the Optional
Redemption Price, as applicable, at which the Senior Notes or portion thereof is
to be redeemed as fixed by or pursuant to this Indenture.

“Reference Banks” has the meaning specified in Schedule A.

“Responsible Officer” means, when used with respect to the Trustee, the officer
of the Trustee having direct responsibility for the administration of this
Indenture.

“Rights Plan” means a plan of the Company providing for the issuance by the
Company to all holders of its common Equity Interests of rights entitling the
holders thereof to subscribe for or purchase shares or units of any class or
series of Equity Interests in the Company which rights (i) are deemed to be
transferred with such Equity Interests and (ii) are also issued in respect of
future issuances of such Equity Interests, in each case until the occurrence of
a specified event or events.

“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.5(a).

“Senior Note” or “Senior Notes” means any debt securities or debt security, as
the case may be, authenticated and delivered under this Indenture, including the
Stonehenge Note. Notwithstanding the foregoing and any provision to the contrary
in this Indenture, the Company agrees that the Stonehenge Note, is a valid
Senior Note for any and all purposes and is entitled to any and all benefits
under the Indenture notwithstanding that the Trustee did not execute the
certificate of authentication on or after the date of the Stonehenge Note.

“Stated Maturity” means the Maturity Date as set forth in the Senior Notes.

“Stonehenge” means Stonehenge Funding, LC, the initial Holder of the Senior Note
under this Indenture.

“Stonehenge Note” means that Amendment and Restated Senior Note No. 1A, issued
and delivered to Stonehenge in the amount of $4,500,000.

 

8



--------------------------------------------------------------------------------

 

“Subsidiary” means a Person more than fifty percent (50%) of the outstanding
voting stock or other voting interests of which is owned, directly or
indirectly, by the Company or by one or more other Subsidiaries, or by the
Company and one or more other Subsidiaries. For purposes of this definition,
“voting stock” means stock that ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and, thereafter, “Trustee” shall mean or include
each Person who is then a Trustee hereunder.

“Trust Indenture Act” means the Trust Indenture Act of 1939 or any successor
statute thereto, in each case as amended from time to time.

Section 1.2 Compliance Certificates.

(a) Upon any application or request by the Company to the Trustee to take any
action under any provision of this Indenture, the Company shall, if requested by
the Trustee, furnish to the Trustee an Officers’ Certificate stating that all
conditions precedent (including covenants compliance with which constitutes a
condition precedent), if any, provided for in this Indenture relating to the
proposed action have been complied with, except that, in the case of any
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate need be furnished.

(b) Every certificate with respect to compliance with a condition or covenant
provided for in this Indenture (other than the certificate provided pursuant to
Section 10.3) shall include:

(i) a statement by each individual signing such certificate that such individual
has read such condition or covenant and the definitions herein relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements of such individual contained in such
certificate are based;

(iii) a statement that, in the opinion of such individual, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such condition or covenant has
been complied with; and

(iv) a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.

Section 1.3 Forms of Documents Delivered to Trustee.

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

 

9



--------------------------------------------------------------------------------

 

(b) Any certificate of an officer of the Company may be based, insofar as it
relates to legal matters, upon a certificate of, opinion of or representations
by, counsel, unless such officer knows, or after reasonable inquiry should know,
that the certificate or opinion or representations with respect to matters upon
which his or her certificate is based are erroneous.

(c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

(d) Whenever, subsequent to the receipt by the Trustee of any Board Resolution,
or Officers’ Certificate or other document or instrument, a clerical,
typographical or other inadvertent or unintentional error or omission shall be
discovered therein, a new document or instrument may be substituted therefor in
corrected form with the same force and effect as if originally received in the
corrected form and, irrespective of the date or dates of the actual execution
and/or delivery thereof, such substitute document or instrument shall be deemed
to have been executed and/or delivered as of the date or dates required with
respect to the document or instrument for which it is substituted.

Section 1.4 Acts of Holder.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given to or taken by a Holder may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by the Holder in person or by an agent thereof duly appointed in
writing and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments (including any appointment
of an agent) is or are delivered to the Trustee and, where it is hereby
expressly required, to the Company. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Holder signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Company, if made in the manner provided in this Section 1.4.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a Person acting in other than his or her individual capacity,
such certificate or affidavit shall also constitute sufficient proof of his or
her authority. The fact and date of the execution by any Person of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient and in
accordance with such reasonable rules as the Trustee may determine.

(c) The ownership of Senior Notes shall be proved by the Securities Register.

 

10



--------------------------------------------------------------------------------

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Senior Notes shall bind every future Holder of
the same Senior Notes and the Holder of every Senior Notes issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Senior Notes.

(e) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Senior Note, may do so with regard to
all or part of any principal amount of such Senior Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

(f) If necessary or otherwise reasonably requested by any Holders, the Trustee
may set any day as a record date for the purpose of determining the Holders of
Outstanding Senior Notes entitled to join in the giving or making of any
request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders of Senior Notes. If any record date is set pursuant to this paragraph,
the Holders of Senior Notes on such record date, shall be entitled to join in
such notice, declaration, request or direction, whether or not such Holders
remain Holders after such record date; Nothing in this paragraph shall be
construed to prevent the Trustee from setting a new record date for any action
for which a record date has previously been set pursuant to this paragraph
(whereupon the record date previously set shall automatically and with no action
by any Person be canceled and of no effect). Promptly after any record date is
set pursuant to this paragraph, the Trustee, at the Company’s expense, shall
cause notice of such record date, the proposed action by Holders and any
applicable expiration date with respect to such record date, to be given to the
Company in writing and to each Holder of Senior Notes in the manner set forth in
Section 1.6.

Section 1.5 Notices, Etc. to Trustee and Company.

Any request, demand, authorization, direction, notice, consent, waiver, Act of
Holder, or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with:

(a) the Trustee by a Holder or the Company shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to or with and received
by the Trustee at its Corporate Trust Office; or

(b) the Company by the Trustee or a Holder shall be sufficient for every purpose
hereunder if in writing and mailed, first class, postage prepaid, to the Company
addressed to it at 11465 Sunset Hills Road, Suite 510, Reston, Virginia 20190 or
at any other address previously furnished in writing to the Trustee by the
Company.

Section 1.6 Notice to Holder; Waiver.

Where this Indenture provides for notice to a Holder of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first class, postage prepaid, to the Holder to the address
of the Holder as it appears in the Securities Register, not later than the
latest date (if any), and not earlier than the earliest date (if any),

 

11



--------------------------------------------------------------------------------

prescribed for the giving of such notice. If, by reason of the suspension of or
irregularities in regular mail service or for any other reason, it shall be
impossible or impracticable to mail notice of any event to a Holder when said
notice is required to be given pursuant to any provision of this Indenture, then
any manner of giving such notice as shall be satisfactory to the Trustee shall
be deemed to be a sufficient giving of such notice. Where this Indenture
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice. Waivers of notice by Holder
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

Section 1.7 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.

Section 1.8 Successors and Assigns.

This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company and the Trustee, including any successor by operation
of law. Except in connection with a transaction involving the Company that is
permitted under Article VIII and pursuant to which the assignee agrees in
writing to perform the Company’s obligations hereunder, the Company shall not
assign its obligations hereunder.

Section 1.9 Separability.

If any provision in this Indenture or in the Senior Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

Section 1.10 Benefits of Indenture; Third Party Beneficiaries.

Nothing in this Indenture or in the Senior Notes, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the Holders and, solely to the extent set forth herein, the holders of Permitted
Debt, any benefit or any legal or equitable right, remedy or claim under this
Indenture. To the extent any Holder, including Stonehenge, is otherwise
determined not to be a direct beneficiary under this Indenture, such entity
shall be a direct third party beneficiary in interest under this Indenture.

Section 1.11 Governing Law.

This Indenture and the rights and obligations of each of the Holder, the Company
and the Trustee shall be construed and enforced in accordance with and governed
by the laws of the Commonwealth of Virginia without reference to its conflict of
laws provisions.

 

12



--------------------------------------------------------------------------------

 

Section 1.12 Submission to Jurisdiction.

ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF
THE COMMONWEALTH OF VIRGINIA, IN AND FOR THE COUNTY OF FAIRFAX, OR OF THE UNITED
STATES OF AMERICA FOR THE EASTERN DISTRICT OF VIRGINIA. BY EXECUTION AND
DELIVERY OF THIS INDENTURE, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS INDENTURE.

Section 1.13 Non-Business Days.

If any Interest Payment Date, Redemption Date or Stated Maturity of any Senior
Notes shall not be a Business Day, then (notwithstanding any other provision of
this Indenture or the Senior Notes) payment of interest, premium, if any, or
principal or other amounts in respect of such Senior Notes shall not be made on
such date, but shall be made on the next succeeding Business Day (and interest
shall accrue in respect of the amounts whose payment is so delayed for the
period from and after such Interest Payment Date, Redemption Date or Stated
Maturity, as the case may be, until such next succeeding Business Day) except
that, if such Business Day falls in the next succeeding calendar year, such
payment shall be made on the immediately preceding Business Day, in each case
with the same force and effect as if made on the Interest Payment Date or
Redemption Date or at the Stated Maturity.

Section 1.14 Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

ARTICLE II

SENIOR NOTES FORMS

Section 2.1 Form of Senior Notes.

Any Senior Notes issued hereunder will be substantially in the form set forth in
Exhibit A hereto.

Section 2.2 Restrictive Legend.

(a) Any Senior Notes issued hereunder shall bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY IS SUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND

 

13



--------------------------------------------------------------------------------

SUCH SECURITIES, AND ANY INTEREST THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF ANY SECURITIES IS HEREBY NOTIFIED THAT THE SELLER
OF THE SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY, (II) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS (a) A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A TINDER THE SECURITIES ACT) AND (b) A “QUALIFIED PURCHASER” (AS DEFINED IN
SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED), (III) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS
DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED)
,(IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
(AND THAT CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER) OR (IV)
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE
DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY PURPOSE, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST ON SUCH SECURITIES, OR
ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH SECURITIES.

(b) The above legends shall not be removed from the Senior Notes unless there is
delivered to the Company satisfactory evidence as may be reasonably required to
ensure that any future transfers thereof may be made without restriction under
or violation of the provisions of the Securities Act and other applicable law.
Upon provision of such satisfactory evidence, the Company shall execute and
deliver to the Trustee, and the Trustee shall deliver, upon receipt of a Company
Order directing it to do so, one or more Senior Notes, as applicable, that do
not bear the legend.

 

14



--------------------------------------------------------------------------------

 

Section 2.3 Form of Trustee’s Certificate of Authentication.

The Trustee’s certificate of authentication shall be in substantially the
following form:

This is the Senior Notes referred to in the within-mentioned Indenture.

Dated:                     ,         .

 

                                 , not in its individual capacity, but solely as
Trustee By:  

 

  Name:   Title:

ARTICLE III

THE SENIOR NOTES

Section 3.1 Payment of Principal and Interest.

(a) The unpaid principal amount of the Senior Notes shall bear interest as
described in the Senior Notes. Payments of interest on the Senior Notes shall
include interest accrued to but excluding the respective Interest Payment Dates

(b) Interest and Additional Interest on the Senior Notes that is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Holders in accordance with the Senior Notes, except that interest and any
Additional Interest payable on the Stated Maturity (or any date of principal
repayment upon early maturity) of the principal of a Senior Notes or on a
Redemption Date shall be paid to the Person to whom principal is paid.

(c) Payment of principal of, premium, if any, and interest on the Senior Notes
shall be made in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.
Payments of principal, premium, if any, and interest due at the Maturity of such
Senior Notes shall be made at the Place of Payment upon surrender of such Senior
Notes to the Paying Agent and payments of interest shall be made, subject to
such surrender where applicable, by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing to the Company at least ten (10) Business Days prior to the date for
payment by the Holder.

(d) Subject to the foregoing provisions of this Section 3.1, the Senior Notes
delivered under this Indenture upon transfer of or in exchange for or in lieu of
any other Senior Notes shall carry the rights to interest accrued and unpaid,
and to accrue, that were carried by such other Senior Notes.

(e) The Senior Notes will rank pari passu with each other (to the extent there
is more than one Senior Note issues).

Section 3.2 Registered Form.

The Senior Notes shall be in registered form without coupons.

 

15



--------------------------------------------------------------------------------

 

Section 3.3 Execution, Authentication, Delivery and Dating.

(a) The Company has delivered the initial Senior Note to Stonehenge in the
amount of $4,500,000.

(b) At any time and from time to time under this Indenture, the Company may
deliver additional Senior Notes but only in connection with any transfer,
replacement or exchange of the Stonehenge Note (and any division, supplement or
replacement thereof) pursuant to the terms of this Indenture. Any such
additional Senior Notes will be executed by the Company to the Trustee for
authentication, together with a Company Order for the authentication and
delivery of such Senior Notes, and the Trustee in accordance with the Company
Order shall authenticate and deliver such Senior Notes.

(c) The Senior Notes shall be executed on behalf of the Company by its Chairman
of the Board, its Vice Chairman of the Board, its Chief Executive Officer, its
President or one of its Vice Presidents. The signature of any of these officers
on the Senior Notes may be manual or facsimile. Senior Notes bearing the manual
or facsimile signatures of individuals who were at any time the proper officers
of the Company shall bind the Company, notwithstanding that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Senior Notes or did not hold such offices at the date of such
Senior Notes.

(d) No Senior Note shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless there appears on such Senior Note a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by the manual signature of one of its authorized
signatories, and such certificate upon any Senior Note shall be conclusive
evidence, and the only evidence, that such Senior Note has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Senior Note shall have been authenticated and delivered hereunder but never
issued and sold by the Company, and the Company shall have delivered such Senior
Note to the Trustee for cancellation as provided in Section 3.8, for all
purposes of this Indenture such Senior Note shall be deemed never to have been
authenticated and delivered hereunder and shall never be entitled to the
benefits of this Indenture. Notwithstanding the foregoing and any provision to
the contrary in this Indenture, the Company agrees that the Stonehenge Note is
valid and binding for any and all purposes and is entitled to any and all
benefits under this Indenture notwithstanding that the Trustee did not execute
the certificate of authentication on or after the date of the Stonehenge Note.

Section 3.4 Intentionally Deleted.

Section 3.5 Registration, Transfer and Exchange Generally.

(a) The Trustee shall cause to be kept at the Corporate Trust Office a register
(the “Securities Register”) in which the registrar and transfer agent with
respect to the Senior Notes (the “Securities Registrar”), subject to such
reasonable regulations as it may prescribe, shall provide for the registration
of the Senior Notes and of transfers and exchanges of the Senior Notes. The
Trustee shall at all times also be the Securities Registrar. The provisions of
Article VI shall apply to the Trustee in its role as Securities Registrar.

 

16



--------------------------------------------------------------------------------

 

(b) Subject to compliance with Section 2.2(b), upon surrender for registration
of transfer of any Senior Note at the offices or agencies of the Company
designated for that purpose the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Senior Notes of any authorized denominations of
like tenor and aggregate principal amount.

(c) At the option of the Holder, Senior Notes may be exchanged for other Senior
Notes of any authorized denominations, of like tenor and aggregate principal
amount, upon surrender of the Senior Notes to be exchanged at such office or
agency. Whenever any Senior Notes are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and deliver, the Senior Notes
that the Holder making the exchange is entitled to receive.

(d) Any Senior Note issued upon any transfer or exchange of a Senior Note shall
be the valid obligation of the Company, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Senior Note surrendered upon
such transfer or exchange.

(e) Every Senior Note presented or surrendered for transfer or exchange shall be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Securities Registrar, duly executed by the
Holder thereof or the Holder’s attorney duly authorized in writing.

(f) No service charge shall be made to a Holder for any transfer or exchange of
the Senior Note, but the Company may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer of the Senior Note.

(g) Neither the Company nor the Trustee shall be required pursuant to the
provisions of this Section 3.5: (i) to issue, register the transfer of or
exchange any Senior Note during a period beginning at the opening of business
fifteen (15) days before the day of selection for redemption of such Senior Note
pursuant to Article XI and ending at the close of business on the day of mailing
of the notice of redemption or (ii) to register the transfer of or exchange any
Senior Note so selected for redemption in whole or in part, except, in the case
of any such Senior Note to be redeemed in part, any portion thereof not to be
redeemed.

(h) The Company shall designate an office or offices or agency or agencies where
the Senior Notes may be surrendered for transfer or exchange. The Company
initially designates the Corporate Trust Office as its office and agency for
such purposes. The Company shall give prompt written notice to the Trustee and
to the Holder of any change in the location of any such office or agency.

(i) The Senior Notes may only be transferred (i) to the company, (ii) to a
person whom the seller reasonably believes is (a) a “qualified institutional
buyer” (as defined in Rule 144A under The Securities Act) and (b) a “qualified
purchaser” (as defined in section 2(a)(51) of the Investment Company Act),
(iii) to a person whom the seller reasonably believes is a “qualified purchaser”
(as defined in section 2(a)(51) of the Investment Company Act of 1940),
(iv) pursuant to an effective registration statement under the Securities Act
(that continues to be effective at the time of such transfer) or (iv) pursuant
to another available exemption from the registration requirements of the
Securities Act.

 

17



--------------------------------------------------------------------------------

 

(j) Neither the Trustee nor the Securities Registrar shall be responsible for
ascertaining whether any transfer hereunder complies with the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws, the applicable laws of any other jurisdiction, or the Code;
provided, that if a certificate is specifically required by the express terms of
this Section 3.5 to be delivered to the Trustee or the Securities Registrar by a
Holder or transferee of a Senior Notes, the Trustee and the Securities Registrar
shall be under a duty to receive and examine the same to determine whether or
not the certificate substantially conforms on its face to the requirements of
this Indenture and shall promptly notify the party delivering the same if such
certificate does not comply with such terms.

Section 3.6 Mutilated, Destroyed, Lost and Stolen Senior Notes.

(a) If any mutilated Senior Note is surrendered to the Trustee together with
such security or indemnity as may be required by the Company or the Trustee to
save each of them harmless, the Company shall execute and upon receipt thereof
the Trustee shall authenticate and deliver in exchange therefor a new Senior
Note of like tenor and aggregate principal amount and bearing a number not
contemporaneously outstanding.

(b) If there shall be delivered to the Trustee (i) evidence to its satisfaction
of the destruction, loss or theft of any Senior Note and (ii) such security or
indemnity as may be required by it to save each of the Company and the Trustee
harmless, then, in the absence of notice to the Company or the Trustee that such
Senior Note has been acquired by a bona fide purchaser, the Company shall
execute and upon its written request the Trustee shall authenticate and deliver,
in lieu of any such destroyed, lost or stolen Senior Note, a new Senior Note of
like tenor and aggregate principal amount as such destroyed, lost or stolen
Senior Note, and bearing a number not contemporaneously outstanding.

(c) If any such mutilated, destroyed, lost or stolen Senior Note has become or
is about to become due and payable, the Company in its discretion may, instead
of issuing a new Senior Note, pay such Senior Note.

(d) Upon the issuance of any new Senior Note under this Section 3.6, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

(e) Every new Senior Note issued pursuant to this Section 3.6 in lieu of any
mutilated, destroyed, lost or stolen Senior Note shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Senior Note shall be at any time enforceable by
anyone, and shall be entitled to the benefits of the Indenture to the same
extent as the replaced mutilated, destroyed, lost or stolen Senior Note.

(f) The provisions of this Section 3.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of a mutilated, destroyed, lost or stolen Senior Notes.

 

18



--------------------------------------------------------------------------------

 

Section 3.7 Persons Deemed Owners.

The Company, the Trustee and any agent of the Company or the Trustee shall treat
the Person in whose name any Senior Notes is registered as the owner of such
Senior Notes for the purpose of receiving payment of principal of and any
interest on such Senior Notes and for all other purposes whatsoever, and neither
the Company, the Trustee nor any agent of the Company or the Trustee shall be
affected by notice to the contrary.

Section 3.8 Cancellation.

All Senior Notes surrendered for payment, redemption, exchange or transfer,
shall if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and the Senior Notes surrendered directly to the Trustee for any such
purpose shall be promptly canceled by it. The Company may at any time deliver to
the Trustee for cancellation any Senior Notes previously authenticated and
delivered hereunder that the Company may have acquired in any manner whatsoever,
and all Senior Notes so delivered shall be promptly canceled by the Trustee. No
Senior Notes shall be authenticated in lieu of or in exchange for any Senior
Notes canceled as provided in this Section 3.8, except as expressly permitted by
this Indenture. All canceled Senior Notes shall be retained or disposed of by
the Trustee in accordance with customary practices for corporate trustees and
the Trustee shall, if requested, deliver to the Company a certificate of such
disposition.

Section 3.9 Agreed Tax Treatment.

The Senior Notes issued hereunder shall provide that the Company and, by its
acceptance or acquisition of a Senior Note or a beneficial interest therein, the
Holder of, and any Person that acquires a direct or indirect beneficial interest
in, such Senior Note, intend and agree to treat such Senior Note as indebtedness
of the Company for United States federal, state and local tax purposes. The
provisions of this Indenture shall be interpreted to further this intention and
agreement of the parties.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of transfer or exchange of the Senior Notes
herein expressly provided for and as otherwise provided in this Section 4.1) and
the Trustee, on written demand of and at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture, when

(a) All Senior Notes not previously delivered to the Trustee for cancellation
have been delivered to the Trustee for cancellation (other than any Senior Notes
that have been mutilated, destroyed, lost or stolen and that have been replaced
or paid as provided in Section 3.6);

 

19



--------------------------------------------------------------------------------

 

(b) the Company has paid or caused to be paid all other sums payable hereunder
and under the Senior Notes by the Company; and

(c) the Company has delivered to the Trustee an Officers’ Certificate stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.6, and the obligations
of the Trustee Section 10.2(e) shall survive.

Section 4.2 Application of Trust Money.

Subject to the provisions of Section 10.2(c), all money deposited with the
Trustee shall be held in trust and applied by the Trustee, in accordance with
the provisions of the Senior Notes and this Indenture, to the payment in
accordance with Section 3.1, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal and any premium and
interest (including any Additional Interest) for the payment of which such money
or obligations have been deposited with or received by the Trustee.

ARTICLE V

REMEDIES

Section 5.1 Events of Default.

“Event of Default” means, wherever used herein with respect to the Senior Notes,
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

(a) default in the payment of any interest upon any Senior Note, including any
Additional Interest in respect thereof, when it becomes due and payable, and
continuance of such default for a period of thirty (30) days; or

(b) default in the payment of the principal of or any premium on any Senior
Notes at its Maturity; or

(c) default in the performance, or breach, of any covenant or warranty of the
Company in this Indenture or the Senior Notes not currently in forbearance as
expressly agreed in this Indenture and/or the Senior Notes and continuance of
such default or breach for a period of thirty (30) days after there has been
given, by registered or certified mail, to the Company by the Trustee or to the
Company and the Trustee by any Holders of at least fifty percent (50%) in
aggregate principal amount of outstanding Senior Notes a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder (a “Notice of Default”);
provided, that any default in the performance or breach of the covenant set
forth in Section 10.8 shall constitute an Event of Default immediately upon such
default or breach (without any obligation of the Trustee or the Holder to
deliver a Notice of Default) and a Holder shall have the immediate right to
exercise all remedies granted to a Holder under this Indenture; or

 

20



--------------------------------------------------------------------------------

 

(d) the entry by a court having jurisdiction in the premises of a decree or
order adjudging the Company a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company under any applicable federal or state
bankruptcy, insolvency, reorganization or other similar law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of sixty (60) consecutive days; or

(e) the institution by the Company of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by the Company to the institution of bankruptcy or
insolvency proceedings against it, or the filing by the Company of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Company or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due and its willingness to be adjudicated a bankrupt or insolvent,
or the taking of corporate action by the Company in furtherance of any such
action.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default occurs and is continuing, then and in every such case
the Trustee or the Holders of not less than fifty percent (50%) in aggregate
principal amount of the outstanding Senior Notes may declare the principal
amount of the Senior Notes to be immediately due and payable, by a notice in
writing to the Company (and to the Trustee if given by Holder).

(b) At any time after such a declaration of acceleration with respect to the
Senior Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article V, the Holders of not less than fifty (50%) in aggregate principal
amount of the outstanding Senior Notes, by written notice to the Trustee, may
rescind and annul such declaration and its consequences, including upon any
conditions that the Holders of not less than fifty percent (50%) in aggregate
principal amount of the outstanding Senior Notes may impose in their discretion.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

(a) The Company covenants that if:

(i) default is made in the payment of any installment of interest (including any
Additional Interest) on the Senior Notes when such interest becomes due and
payable and such default continues for a period of thirty (30) days; or

 

21



--------------------------------------------------------------------------------

 

(ii) default is made in the payment of the principal of and any premium on the
Senior Notes at the Maturity thereof;

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holder, the whole amount then due and payable on the Senior Notes
for principal and any premium and interest (including any Additional Interest)
and, in addition thereto, all amounts owing the Trustee under Section 6.6 and
all sums paid or advanced by the Holders hereunder and the reasonable fees,
expenses, disbursements and advances of the Holders and their agents and counsel
in connection with such default.

(b) If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, and may
prosecute such proceeding to judgment or final decree, and may enforce the same
against the Company or any other obligor upon the Senior Notes and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon the Senior Notes, wherever
situated.

(c) If an Event of Default with respect to the Senior Notes occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders by such appropriate judicial proceedings as
the Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.

Section 5.4 Trustee May File Proofs of Claim.

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company (or any other obligor upon the Senior Notes),
its property or its creditors, the Trustee shall be entitled and empowered, by
intervention in such proceeding or otherwise, to take any and all actions
authorized hereunder in order to have claims of the Holders and the Trustee
allowed in any such proceeding. In particular, the Trustee shall be authorized
to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by the Holders to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to first pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6.

 

22



--------------------------------------------------------------------------------

 

Section 5.5 Trustee May Enforce Claim Without Possession of Senior Notes.

All rights of action and claims under this Indenture or the Senior Notes may be
prosecuted and enforced by the Trustee without the possession of the Senior
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall after provision for the
payment of all the amounts owing the Trustee, any predecessor Trustee and other
Persons under Section 6.6, be for the ratable benefit of the Holders of the
Senior Notes in respect of which such judgment has been recovered.

Section 5.6 Application of Money Collected.

Any money or property collected or to be applied by the Trustee with respect to
the Senior Notes pursuant to this Article V shall be applied in the following
order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the Senior
Notes and the notation thereon of the payment if only partially paid arid upon
surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee, any predecessor Trustee
and other Persons under Section 6.6;

SECOND: To the payment of the amounts then due and unpaid upon the Senior Notes
for principal and any premium and interest (including any Additional Interest)
in respect of which or for the benefit of which such money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Senior Notes for principal and any premium and interest
(including any Additional Interest), respectively; and

THIRD: The balance, if any, to the Person or Persons entitled thereto pursuant
to the terms hereof.

Section 5.7 Limitation on Suits.

Subject to Section 5.8, the Holders of the Senior Notes shall have no right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:

(a) the Holders have previously given written notice to the Trustee of a
continuing Event of Default with respect to the Senior Notes;

(b) the Holders of not less than fifty percent (50%) in aggregate principal
amount of the Outstanding Senior Notes shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;

(c) Holders have offered to the Trustee reasonable indemnity against the costs,
expenses and liabilities to be incurred in compliance with such request;

 

23



--------------------------------------------------------------------------------

 

(d) the Trustee after its receipt of such notice, request and offer of indemnity
has failed to institute any such proceeding for fifteen (15) days; and

(e) no direction inconsistent with such written request has been given to the
Trustee during such fifteen (15)-day period by the Holders.

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Senior Notes, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.

Section 5.8 Unconditional Right of Holder to Receive Principal, Premium, if any,
and Interest.

Notwithstanding any other provision in this Indenture, any Holder of a Senior
Note shall have the right, which is absolute and unconditional, to receive
payment of the principal of and premium, if any, on such Senior Note at its
Maturity and payment of interest (including any Additional Interest) on such
Senior Note when due and payable and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
the Holder.

Section 5.9 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or the
Holder, then and in every such case the Company, the Trustee and the Holder
shall, subject to any determination in such proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Holder shall continue as though no such
proceeding had been instituted.

Section 5.10 Rights and Remedies Cumulative.

Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 5.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article V or by law to the Trustee or to
the Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or the Holders, as the case maybe.

 

24



--------------------------------------------------------------------------------

 

Section 5.12 Control by Holder.

The Holders of not less than fifty percent (50%) in aggregate principal amount
of the outstanding Senior Notes shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on the Trustee; provided, that:

(a) such direction shall not be in conflict with any rule of law or with this
Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; and

(c) subject to the provisions of Section 6.2, the Trustee shall have the right
to decline to follow such direction if a Responsible Officer or Officers of the
Trustee shall, in good faith, reasonably determine that the proceeding so
directed would be unjustly prejudicial to any Holders not joining in any such
direction or would involve the Trustee in personal liability.

Section 5.13 Waiver of Past Defaults.

(a) The Holders of not less than fifty percent (50%) in aggregate principal
amount of the outstanding Senior Notes may waive any past Event of Default
hereunder and its consequences, except an Event of Default:

(i) in the payment of the principal of, premium, if any, or interest (including
any Additional Interest) on any outstanding Senior Note (unless such Event of
Default has been cured and the Company has paid to or deposited with the Trustee
a sum sufficient to pay all installments of interest (including any Additional
Interest) due and past due and all principal of and premium, if any, on all
Senior Notes due otherwise than by acceleration); or

(ii) in respect of a covenant or provision hereof that under Article IX cannot
be modified or amended without the consent of each Holder of any outstanding
Senior Note.

(b) Any such valid waiver shall be deemed to be on behalf of the Holders of all
the outstanding Senior Notes.

(c) Upon any such waiver, such Event of Default shall cease to exist and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.

Section 5.14 Undertaking for Costs.

All parties to this Indenture agree, and the Holder of any Senior Notes by his
or her acceptance thereof shall be deemed to have agreed, that any court may in
its discretion require, in any suit for the enforcement of any right or remedy
under this Indenture, or in any suit against

 

25



--------------------------------------------------------------------------------

the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided, however, that the provisions of this
Section 5.14 shall not apply to any suit instituted by the Trustee, to any suit
instituted by the Holders of not less than fifty percent (50%) in aggregate
principal amount of the outstanding Senior Notes, or to any suit instituted by a
Holder for the enforcement of the payment of the principal of or premium, if
any, on the Senior Notes after the Stated Maturity or any interest (including
any Additional Interest) on any Senior Notes after it is due and payable.

Section 5.15 Waiver of Usury, Stay or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

ARTICLE VI

THE TRUSTEE

Section 6.1 Trustee Required.

There shall at all times be a Trustee hereunder with respect to the Senior
Notes. The Trustee may in no event be the Company.

Section 6.2 Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided, that in the case of any such
certificates or opinions that by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Indenture.

 

26



--------------------------------------------------------------------------------

 

(b) If an Event of Default known to the Trustee has occurred and is continuing,
the Trustee shall, prior to the receipt of directions, if any, from the Holders
of not less than fifty percent (50%) in aggregate principal amount of the
outstanding Senior Notes, exercise such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

(c) Notwithstanding the foregoing, no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 6.2. To the extent that, at law or in
equity, the Trustee has duties and liabilities relating to the Holders, the
Trustee shall not be liable to the Holders for the Trustee’s good faith reliance
on the provisions of this Indenture. The provisions of this Indenture, to the
extent that they restrict the duties and liabilities of the Trustee otherwise
existing at law or in equity, are agreed by the Company and the Holders to
replace such other duties and liabilities of the Trustee.

(d) No provisions of this Indenture shall be construed to relieve the Trustee
from liability with respect to matters that are within the authority of the
Trustee under this Indenture for its own negligent action, negligent failure to
act or willful misconduct, except that:

(i) the Trustee shall not be liable for any error or judgment made in good faith
by an authorized officer of the Trustee, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts;

(ii) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of not less than fifty percent (50%) in aggregate principal amount of the
outstanding Senior Notes relating to the time, method and place of conducting
any proceeding for any remedy available to the Trustee under this Indenture; and

(iii) the Trustee shall be under no liability for interest on any money received
by it hereunder except as otherwise agreed in writing with the Company and money
held by the Trustee in trust hereunder need not be segregated from other funds
except to the extent required by law.

Section 6.3 Notice of Defaults.

Within ninety (90) days after the occurrence of any default actually known to
the Trustee, the Trustee shall give the Holders notice of such default unless
such default shall have been cured or waived; provided, that except in the case
of a default in the payment of the principal of or any premium or interest on
the Senior Notes, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that

 

27



--------------------------------------------------------------------------------

withholding the notice is in the interest of Holders; and provided, further,
that in the case of any default of the character specified in Section 5.1(c), no
such notice to Holders shall be given until at least thirty (30) days after the
occurrence thereof. For the purpose of this Section 6.3, the term “default”
means any event which is, or after notice or lapse of time or both would become,
an Event of Default.

Section 6.4 Certain Rights of Trustee.

Subject to the provisions of Section 6.2:

(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting in good faith and in accordance with the terms hereof
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) if (i) in performing its duties under this Indenture the Trustee is required
to decide between alternative courses of action, (ii) in construing any of the
provisions of this Indenture the Trustee finds ambiguous or inconsistent with
any other provisions contained herein or (iii) the Trustee is unsure of the
application of any provision of this Indenture, then, except as to any matter as
to which the Holders are entitled to decide under the terms of this Indenture,
the Trustee shall deliver a notice to the Company requesting the Company’s
written instruction as to the course of action to be taken and the Trustee shall
take such action, or refrain from taking such action, as the Trustee shall be
instructed in writing to take, or to refrain from taking, by the Company;
provided, that if the Trustee does not receive such instructions from the
Company within ten (10) Business Days after it has delivered such notice or such
reasonably shorter period of time set forth in such notice the Trustee may, but
shall be under no duty to, take such action, or refrain from taking such action,
as the Trustee shall deem advisable and in the best interests of the Holders, in
which event the Trustee shall have no liability except for its own negligence,
bad faith or willful misconduct;

(c) any request or direction of the Company shall be sufficiently evidenced by a
Company Request or Company Order and any resolution of the Board of Directors
may be sufficiently evidenced by a Board Resolution;

(d) the Trustee may consult with counsel (which counsel may be counsel to the
Trustee, the Company or any of its Affiliates, and may include any of its
employees) and the advice of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holder pursuant to this Indenture, unless the Holders shall have offered to the
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities
that might be incurred by it in compliance with such request or direction,
including reasonable advances as may be requested by the Trustee;

 

28



--------------------------------------------------------------------------------

 

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, indenture, note or
other paper or document, but the Trustee in its discretion may make such inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company, personally
or by agent or attorney;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, attorneys, custodians
or nominees and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney, custodian or nominee
appointed with due care by it hereunder;

(h) whenever in the administration of this Indenture the Trustee shall deem it
desirable to receive instructions with respect to enforcing any remedy or right
or taking any other action with respect to enforcing any remedy or right
hereunder, the Trustees (i) may request instructions from the Holders (which
instructions may only be given by the Holders of the same aggregate principal
amount of outstanding Senior Notes as would be entitled to direct the Trustee
under this Indenture in respect of such remedy, right or action), (ii) may
refrain from enforcing such remedy or right or taking such action until such
instructions are received and (iii) shall be protected in acting in accordance
with such instructions;

(i) except as otherwise expressly provided by this Indenture, the Trustee shall
not be under any obligation to take any action that is discretionary under the
provisions of this Indenture;

(j) without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee incurs expenses or renders services in
connection with any bankruptcy, insolvency or other proceeding referred to in
clauses (d) or (e) of the definition of Event of Default specified in
Section 5.1, such expenses (including legal fees and expenses of its agents and
counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy laws or law relating to
creditors rights generally;

(k) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate addressing such matter, which,
upon receipt of such request, shall be promptly delivered by the Company;

(1) the Trustee shall not be charged with knowledge of any Event of Default
unless either (i) a Responsible Officer of the Trustee shall have actual
knowledge or (ii) the Trustee shall have received written notice thereof from
the Company or a Holder; and

(l) in the event that the Trustee is also acting as Paying Agent or Securities
Registrar hereunder, the rights and protections afforded to the Trustee pursuant
to this Article VI shall also be afforded such Paying Agent or Securities
Registrar.

 

29



--------------------------------------------------------------------------------

 

Section 6.5 May Hold Senior Notes.

The Trustee, any Paying Agent, any Securities Registrar or any other agent of
the Company, in its individual or any other capacity, may become the owner or
pledgee of the Senior Notes and may otherwise deal with the Company with the
same rights it would have if it were not Trustee, Paying Agent, Securities
Registrar or such other agent.

Section 6.6 Compensation; Reimbursement; Indemnity.

(a) The Company agrees:

(i) to pay to the Trustee and the Paying Agent (if other than the Trustee or the
Company (or an Affiliate thereof)) from time to time reasonable compensation for
all services rendered by it hereunder in such amounts as the Company and the
Trustee or Paying Agent, as applicable, shall agree from time to time (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

(ii) to reimburse the Trustee and the Paying Agent (if other than the Trustee or
the Company (or an Affiliate thereof)) upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee or the
Paying Agent, if applicable, in accordance with any provision of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence, bad faith or willful misconduct; and

(iii) to the fullest extent permitted by applicable law, to indemnify the
Trustee and the Paying Agent (if other than the Company (or an Affiliate
thereof)) (including in its individual capacity) and its Affiliates, and their
officers, directors, shareholders, agents, representatives and employees for,
and to hold them harmless against, any loss, damage, liability, tax (other than
income, franchise or other taxes imposed on amounts paid pursuant to clause
(i) or (ii) of this Section 6.6(a)), penalty, expense or claim of any kind or
nature whatsoever incurred without negligence, bad faith or willful misconduct
on its part arising out of or in connection with the acceptance or
administration of this trust or the performance of the Trustee’s or Paying
Agent’s duties hereunder, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder.

(b) To secure the Company’s payment obligations in this Section 6.6, the Company
hereby grants and pledges to the Trustee and the Trustee shall have a lien prior
to the Senior Notes on all money or property held or collected by the Trustee,
other than money or property held in trust to pay principal and interest on the
Senior Notes. Such lien shall survive the satisfaction and discharge of this
Indenture or the resignation or removal of the Trustee.

(c) The obligations of the Company under this Section 6.6 shall survive the
satisfaction and discharge of this Indenture and the earlier resignation or
removal of the Trustee or Paying Agent.

 

30



--------------------------------------------------------------------------------

 

(d) In no event shall the Trustee or Paying Agent be liable for any indirect,
special, punitive or consequential loss or damage of any kind whatsoever,
including, but not limited to, lost profits, even if the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(e) In no event shall the Trustee or Paying Agent be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, embargo, government
action, including any laws, ordinances, regulations, governmental action or the
like which delay, restrict or prohibit the providing of the services
contemplated by this Indenture.

Section 6.7 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.8.

(b) The Trustee may resign at any time by giving written notice thereof to the
Company and the Holders.

(c) Unless an Event of Default shall have occurred and be continuing, the
Trustee may be removed at any time by the Company by a Board Resolution. If an
Event of Default shall have occurred and be continuing, the Trustee may be
removed by Act of the Holders of not less than fifty (50%) in aggregate
principal amount of the outstanding Senior Notes, , delivered to the Trustee and
to the Company.

(d) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any reason, at a time when no
Event of Default shall have occurred and be continuing, the Company, by a Board
Resolution, shall promptly appoint a successor Trustee, and such successor
Trustee and the retiring Trustee shall comply with the applicable requirements
of Section 6.8. If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any reason, at
a time when an Event of Default shall have occurred and be continuing, the
Holders of not less than fifty (50%) in aggregate principal amount of the
outstanding Senior Notes, shall promptly appoint a successor Trustee, and such
successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 6.8. If no successor Trustee shall have been so
appointed by the Company or the Holders, as applicable, and accepted appointment
within sixty (60) days after the giving of a notice of resignation by the
Trustee or the removal of the Trustee in the manner required by Section 6.8, the
Holders of not less than fifty (50%) in aggregate principal amount of the
outstanding Senior Notes may, and any resigning Trustee may, at the expense of
the Company, petition any court of competent jurisdiction for the appointment of
a successor Trustee.

(e) The Company shall give notice to the Holders in the manner provided in
Section 1.6 of each resignation and each removal of the Trustee and each
appointment of a successor Trustee. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.

 

31



--------------------------------------------------------------------------------

 

Section 6.8 Acceptance of Appointment by Successor.

(a) In case of the appointment hereunder of a successor Trustee, each successor
Trustee so appointed shall execute, acknowledge and deliver to the Company and
to the retiring Trustee an instrument accepting such appointment, and thereupon
the resignation or removal of the retiring Trustee shall become effective and
such successor Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Trustee; provided, that on the request of the Company or the successor Trustee,
such retiring Trustee shall, upon payment of its charges, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder.

(b) Upon request of any such successor Trustee, the Company shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all rights, powers and trusts referred to in paragraph
(a) of this Section 6.8.

(c) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article VI.

Section 6.9 Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto; provided,
that such Person shall be otherwise eligible under this Article VI.

Section 6.10 Not Responsible for Recitals or Issuance of Senior Notes.

The recitals contained herein and in the Senior Notes, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Senior Notes. The Trustee shall be not accountable for the use or
application by the Company of the Senior Notes or the proceeds thereof

 

32



--------------------------------------------------------------------------------

 

ARTICLE VII

HOLDER’S LISTS AND REPORTS BY COMPANY

Section 7.1 Company to Furnish Trustee Names and Addresses of Holders

The Company will furnish or cause to be furnished to the Trustee (i) promptly at
such times as the Company becomes aware that the list of Holders maintained by
the Securities Registrar is or is likely to be different that the actual Holders
of outstanding Senior Notes or (ii) at such other times that the Trustee may
request in writing (within thirty (30) days after the receipt by the Company of
any such request) a list, in such form as the Trustee may reasonably require, of
the names and addresses of the Holders as of a date not more than fifteen
(15) days prior to the time such list is furnished; provided that such
information is in the possession or control of the Company and has not otherwise
been received by the Trustee in its capacity as Securities Registrar.

Section 7.2 Preservation of Information, Communications to Holder.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.1 and the names and
addresses of Holders received by the Trustee in its capacity as Securities
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.

(b) The rights of Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Senior Notes, and the
corresponding rights and privileges of the Trustee, shall be as provided in the
Trust Indenture Act.

(c) A Holder, by receiving and holding the Senior Notes, agrees with the Company
and the Trustee that neither the Company nor the Trustee nor any agent of either
of them shall be held accountable by reason of the disclosure of information as
to the names and addresses of the Holder made pursuant to the Trust Indenture
Act.

Section 7.3 Reports by Company.

(a) The Company shall furnish to the Holder and to prospective purchasers of the
Senior Notes, upon their request, the information required to be furnished
pursuant to Rule 144A(d)(4) under the Securities Act. The delivery requirement
set forth in the preceding sentence may be satisfied by compliance with
Section 7.3(b).

(b) The Company shall furnish to each of (i) the Trustee, (ii) the Holder and to
subsequent Holders of the Senior Notes, and (iii) any beneficial owner of the
Senior Notes reasonably identified to the Company, the financial statements of
the Company not later than forty-five (45) days after the end of each of the
first three (3) fiscal quarters of each fiscal year of the Company and not later
than ninety (90) days after the end of each fiscal year of the Company, or, if
applicable, such shorter respective periods as may then be required by the
Commission for the filing by the Company of quarterly reports on Form 10-Q and
annual reports on Form 10-K.

(c) If the Company intends to file its annual and quarterly information with the
Securities and Exchange Commission (the “Commission”) in electronic form
pursuant to Regulation S-T of the Commission using the Commission’s Electronic
Data Gathering, Analysis and Retrieval (“EDGAR”) system, the Company shall
notify the Trustee in the manner prescribed herein of each such annual and
quarterly filing. The Trustee is hereby authorized and directed to access the
EDGAR system for purposes of retrieving the financial information so filed.
Compliance with the foregoing shall constitute delivery by the Company of its
financial

 

33



--------------------------------------------------------------------------------

statements to the Trustee in compliance with the provisions of Section 314(a) of
the Trust Indenture Act, if applicable. The Trustee shall have no duty to search
for or obtain any electronic or other filings that the Company makes with the
Commission, regardless of whether such filings are periodic, supplemental or
otherwise. Delivery of reports, information and documents to the Trustee
pursuant to this Section 7.3(c) shall be solely for purposes of compliance with
this Section 7.3(c) and, if applicable, with Section 314(a) of the Trust
Indenture Act, and shall not relieve the Company of the requirement to deliver
the certificate referred to in Section 7.3(b). The Trustee’s receipt of such
reports, information and documents shall not constitute notice to it of the
content thereof or any matter determinable from the content thereof, including
the Company’s compliance with any of its covenants hereunder, as to which the
Trustee is entitled to rely upon Officers’ Certificates.

ARTICLE VIII

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

Section 8.1 Company May Consolidate, Etc., Only on Certain Terms.

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, and no Person shall consolidate with or merge into the Company or
convey, transfer or lease its properties and assets substantially as an entirety
to the Company, unless:

(a) if the Company shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the entity formed by such consolidation or into which the Company
is merged or the Person that acquires by conveyance or transfer, or that leases,
the properties and assets of the Company substantially as an entirety shall be
an entity organized and existing under the laws of the United States of America
or any State or Territory thereof or the District of Columbia and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form reasonably satisfactory to the Trustee, the due and
punctual payment of the principal of and any premium and interest (including any
Additional Interest) on the Senior Notes and the performance of every covenant
of this Indenture on the part of the Company to be performed or observed;

(b) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time, or both, would constitute an
Event of Default, shall have happened and be continuing; and

(c) the Company has delivered to the Trustee an Officers’ Certificate, each
stating that such consolidation, merger, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, any such
supplemental indenture, comply with this Article VIII and that all conditions
precedent herein provided for relating to such transaction have been complied
with; and the Trustee may rely upon such Officers’ Certificate and Opinion of
Counsel as conclusive evidence that such transaction complies with this
Section 8.1.

 

34



--------------------------------------------------------------------------------

 

Section 8.2 Successor Company Substituted.

(a) Upon any consolidation or merger by the Company with or into any other
Person, or any conveyance, transfer or lease by the Company of its properties
and assets substantially as an entirety to any Person in accordance with
Section 8.1 and the execution and delivery to the Trustee of the supplemental
indenture described in Section 8.1(a), the successor entity formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein;
and in the event of any such conveyance or transfer, following the execution and
delivery of such supplemental indenture, the Company shall be discharged from
all obligations and covenants under the Indenture and the Senior Notes.

(b) In case of any such consolidation, merger, sale, conveyance or lease, such
changes in phraseology and form may be made in the Senior Notes thereafter to be
issued as may be appropriate to reflect such occurrence.

ARTICLE IX

SUPPLEMENTAL INDENTURES

Section 9.1 Supplemental Indentures without Consent of Holder.

Without the consent of any Holder, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form reasonably satisfactory to
the Trustee, for any of the following purposes:

(a) to evidence the succession of another Person to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Senior Notes; or

(b) to evidence and provide for the acceptance of appointment hereunder by a
successor trustee; or

(c) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make or
amend any other provisions with respect to matters or questions arising under
this Indenture, which shall not be inconsistent with the other provisions of
this Indenture; provided, that such action pursuant to this clause (c) shall not
be effected unless the Company has delivered a written notice of such amendment
to the Holder at least twenty (20) days prior to the effective date of such
amendment; provided, further, that such action pursuant to this clause (c) shall
not adversely affect in any material respect the interests of any Holders; or

(d) to add to the covenants, restrictions or obligations of the Company or to
add to the Events of Default; provided, that such action pursuant to this clause
(d) shall not adversely affect in any material respect the interests of any
Holders; or

 

35



--------------------------------------------------------------------------------

 

(e) to modify, eliminate or add to any provisions of the Indenture or the Senior
Notes to such extent as shall be necessary to ensure that the Senior Notes are
treated as indebtedness of the Company for United States federal income tax
purposes; provided, that such action pursuant to this clause (e) shall not
adversely affect in any material respect the interests of any Holders.

Section 9.2 Supplemental Indentures with Consent of all Holders.

(a) Subject to Section 9.1, with the consent of the all Holders of outstanding
Senior Notes, by Act of the Holders delivered to the Company and the Trustee,
the Company, when authorized by a Board Resolution, and the Trustee may enter
into an indenture or indentures supplemental hereto for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Indenture or of modifying in any manner the rights of the Holder.

It shall not be necessary for any Act of Holders under this Section 9.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

Section 9.3 Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officers’ Certificate
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture, and that all conditions precedent herein provided
for relating to such action have been complied with. The Trustee may, but shall
not be obligated to, enter into any such supplemental indenture that affects the
Trustee’s own rights, duties, indemnities or immunities under this Indenture or
otherwise. Copies of the final form of each supplemental indenture shall be
delivered by the Trustee at the expense of the Company to the Holders promptly
after the execution thereof.

Section 9.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and all parties
(including the Holders) shall be bound thereby.

ARTICLE X

COVENANTS

Section 10.1 Payment of Principal, Premium, if any, and Interest.

The Company covenants and agrees for the benefit of the Holder of any Senior
Notes that it will duly and punctually pay the principal of and any premium and
interest (including any Additional Interest) on the Senior Notes in accordance
with the terms of the Senior Notes and this Indenture.

 

36



--------------------------------------------------------------------------------

 

Section 10.2 Money for Senior Notes Payments to be Held in Trust.

(a) If the Company shall at any time act as its own Paying Agent with respect to
the Senior Notes, it will, on or before each due date of the principal of and
any premium or interest (including any Additional Interest) on the Senior Notes,
segregate and hold in trust for the benefit of the Persons entitled thereto a
sum sufficient to pay the principal and any premium or interest (including
Additional Interest) so becoming due until such sums shall be paid to such
Persons or otherwise disposed of as herein provided, and will promptly notify
the Trustee in writing of its failure so to act.

(b) Whenever the Company shall have one or more Paying Agents, it will, prior to
10:00 A.M., Reston, Virginia time, on each due date of the principal of and any
premium or interest (including any Additional Interest) on the Senior Notes,
deposit with a Paying Agent a sum sufficient to pay such amount, such sum to be
held as provided in the Trust Indenture Act and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of its failure so to act.

(c) The Company will cause each Paying Agent for the Senior Notes other than the
Trustee to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee, subject to the provisions of this
Section 10.2, that such Paying Agent will (i) comply with the provisions of this
Indenture and the Trust Indenture Act applicable to it as a Paying Agent and
(ii) during the continuance of any default by the Company (or any other obligor
upon the Senior Notes) in the making of any payment in respect of the Senior
Notes, upon the written request of the Trustee, forthwith pay to the Trustee all
sums held in trust by such Paying Agent for payment in respect of the Senior
Notes.

(d) The Company may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Company
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Company or such Paying Agent, such sums to be held by the Trustee upon the
same trusts as those upon which such sums were held by the Company or such
Paying Agent; and, upon such payment by any Paying Agent to the Trustee, such
Paying Agent shall be released from all further liability with respect to such
money.

(e) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company in trust for the payment of the principal of and any premium or
interest (including any Additional Interest) on any Senior Notes and remaining
unclaimed for two (2) years after such principal and any premium or interest has
become due and payable shall (unless otherwise required by mandatory provision
of applicable escheat or abandoned or unclaimed property law) be paid on Company
Request to the Company, or (if then held by the Company) shall (unless otherwise
required by mandatory provision of applicable escheat or abandoned or unclaimed
property law) be discharged from such trust; and the Holder of such Senior Notes
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in a newspaper published in the English
language,

 

37



--------------------------------------------------------------------------------

customarily published on each Business Day and of general circulation in the
County of Fairfax, Virginia, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than thirty (30) days
from the date of such publication, any unclaimed balance of such money then
remaining will be repaid to the Company.

Section 10.3 Officers’ Certificate.

The Company shall deliver to the Holders and the Trustee, within one hundred
twenty (120) days after the end of each fiscal year of the Company ending after
the date hereof, an Officers’ Certificate (substantially in the form attached
hereto as Exhibit B) covering the preceding calendar year, stating whether or
not to the knowledge of the signers thereof the Company is in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (without regard to any period of grace or requirement of notice
provided hereunder), and if the Company shall be in default, specifying all such
defaults and the nature and status thereof of which they may have knowledge.

Section 10.4 Calculation of LIBOR Rate.

(a) The Company hereby agrees that for so long as the Senior Notes remains
outstanding, LIBOR shall be calculated in respect of each Interest Payment Date
in accordance with the terms of Schedule A.

(b) LIBOR shall be calculated by the Holders, with the Consent of the Holders if
there is more than one Holder, no event later than 11:00 A.M. (London time) on
the Business Day immediately following each LIBOR Determination Date (the
interest payment shall be rounded to the nearest cent, with half a cent being
rounded upwards) for the related Interest Payment Date. For the sole purpose of
calculating the interest rate for the Senior Notes, “Business Day” shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market. Absent manifest error the Holders determination of
the LIBOR rates and amounts for any Interest Payment Date will (in the absence
of manifest error) be final and binding upon all parties (including all
Holders).

Section 10.5 Additional Covenants.

(a) The Company covenants and agrees with the Holders that if an Event of
Default shall have occurred and be continuing, it shall not (i) declare or pay
any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any Equity Interests of the Company,
(ii) vote in favor of or permit or otherwise allow any of its Subsidiaries to
declare or pay any dividends or distributions on, or redeem, purchase, acquire
or make a liquidation payment with respect to or otherwise retire, any preferred
Equity Interests of such Subsidiaries or other Equity Interests entitling the
holders thereof to a stated rate of return (for the avoidance of doubt, whether
such preferred Equity Interests are perpetual or otherwise), or (iii) make any
payment of principal of or any interest or premium, if any, on or repay,
repurchase or redeem any Debt of the Company other than Permitted Debt (other
than (A) repurchases, redemptions or other acquisitions of Equity Interests of
the Company in connection with any employment contract, benefit plan or other
similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, in connection with a dividend

 

38



--------------------------------------------------------------------------------

reinvestment or Equity Interests purchase plan or in connection with the
issuance of Equity Interests in the Company (or securities convertible into or
exercisable for such Equity Interests) as consideration in an acquisition
transaction entered into prior to the applicable Event of Default, (B) as a
result of an exchange, conversion reclassification or combination of any class
or series of the Company’s Equity Interests (or any Equity Interests in a
Subsidiary of the Company) for any class or series of the Company’s Equity
Interests or of any class or series of the Company’s indebtedness for any class
or series of the Company’s Equity Interests, (C) the purchase of fractional
interests in the Equity Interests of the Company pursuant to the conversion or
exchange provisions of such Equity Interests or the security being converted or
exchanged, (D) any declaration of a dividend in connection with any Rights Plan,
the issuance of rights, Equity Interests or other property under any Rights Plan
or the redemption or repurchase of rights pursuant thereto or (E) any dividend
in the form of Equity Interests, warrants, options or other rights where the
dividend Equity Interest or the Equity Interest issuable upon exercise of such
warrants, options or other rights is the same Equity Interest as that on which
the dividend is being paid or ranks pan passu with or junior to such Equity
Interest).

(b) The Company shall notify in writing, within five (5) Business Days of the
occurrence thereof, the Trustee and the Holder of the occurrence of a
Change-of-Control (the “Change-of-Control Notice”). Within thirty (30) days of
the occurrence of a Change-of-Control, then the Company shall redeem the Senior
Notes pursuant to Section 11.1(b).

(c) The Company hereby covenants and agrees that the Company shall maintain, as
of the end of each fiscal quarter commencing with the Company’s second fiscal
quarter during 2008, a Consolidated Tangible Net Worth (as reported in the
Company’s balance sheet contained in the most recent periodic report filed with
the Commission) in excess of $35,000,000.

(d) The Company will not permit the Leverage Ratio, as of the end of each fiscal
quarter, to be greater than 3.00 to 1.00 commencing with the Company’s second
fiscal quarter during 2008.

(e) The Company will not permit the Fixed Charge Coverage Ratio, as of the end
of each fiscal quarter commencing with the Company’s second fiscal quarter
during 2008, to be less than 0.50 to 1.00.

(f) Until such time as the Company shall (x) have maintained a Fixed Charge
Coverage Ratio of not less than 2.0 to 1.0 as of the two (2) immediately
preceding fiscal quarters, in each case, for, collectively, such quarter
together with the preceding three (3) quarters and (y) be in compliance with all
other covenants contained herein, the Company shall not repurchase any Equity
Interests of the Company unless in connection with such repurchase of Equity
Interests (an “Acceptable Repurchase”) (i) the Company will redeem pursuant to
Section 11.l(d) an amount of the Senior Notes having an outstanding principal
amount equal to the purchase price of such Equity Interests to be repurchased up
to a maximum of Eleven Million Dollars ($11,000,000), and (iii) the redemption,
if any, of the Senior Notes shall be consummated and all payments or deposits
made with respect thereto shall be made prior to the consummation of the
repurchase of any Equity Interests.

 

39



--------------------------------------------------------------------------------

 

(g) The Company covenants and agrees that it shall not issue any Equity
Interests of the Company to any Affiliate of the Company which are preferred in
any manner to the Company’s shares of Class A common stock.

(h) The Company shall not, and shall not permit any Subsidiary to, directly or
indirectly, enter into or conduct any transaction or series of related
transactions with an Affiliate of the Company on terms that are less favorable
to the Company or such Subsidiary, as the case may be, than those that could be
obtained at the time of such transaction in arm’s-length dealings with a Person
who is not such an Affiliate.

Section 10.6 Waiver of Covenants.

The Company may omit in any particular instance to comply with any covenant or
condition contained in Section 10.5 if, before or after the time for such
compliance, the Consent of Holders shall either waive such compliance in such
instance or generally waive compliance with such covenant or condition, but no
such waiver shall extend to or affect such covenant or condition except to the
extent so expressly waived, and, until such waiver shall become effective, the
obligations of the Company in respect of any such covenant or condition shall
remain in full force and effect. The Company hereby acknowledges that it is or
has been in violation of the covenants set forth in 10.5(c), (d) or (e). The
Trustee and the Holders agrees to forbear upon the enforcement of the financial
covenants set forth in 10.5(c), (d) or (e) for so long as there is no other
Event of Default occurring hereunder.

Section 10.7 Treatment of Senior Notes.

The Company will treat the Senior Notes as indebtedness, and the amounts, other
than payments of principal, payable in respect of the principal amount of such
Senior Notes as interest, for all U.S. federal income tax purposes. All payments
in respect of the Senior Notes will be made free and clear of U.S. withholding
tax to any beneficial owner thereof that has provided an Internal Revenue
Service Form W-9 or W-8BEN (or any substitute or successor form) establishing
its U.S. or non-U.S. status for U.S. federal income tax purposes, or any other
applicable form establishing a complete exemption from U.S. withholding tax.

Section 10.8 Limitation on Issuance of Debt.

The Company hereby agrees not to, without the prior written Consent of Holders,
issue, offer, sell, contract to sell, grant any option to purchase or otherwise
dispose of, directly or indirectly, any other Debt unless (a) the Company shall
be in compliance with each of the covenants contained in this Indenture after
taking into account such issuance, offer, sale, contract to sell, grant,
purchase or other disposition and (b) (i) such Debt is Permitted Debt or
(ii) such Debt (A) shall be expressly subordinate by its terms to the Senior
Notes and the holders of such Debt, at the request of the Holders, shall have
executed subordination agreements documenting such in favor of the Holders
reasonably satisfactory to the Holders and (B) shall not contain any covenants
of the Company which are more restrictive than the covenants contained in this
Indenture.

 

40



--------------------------------------------------------------------------------

 

ARTICLE XI

REDEMPTION OF SENIOR NOTES

Section 11.1 Optional Redemption and Mandatory Redemptions.

(a) The Company may, at its option, on any Interest Payment Date redeem the
Senior Notes in whole at any time or, subject to the consent of the Holder, in
part from time to time, in each case at a Redemption Price equal to one hundred
percent (100%) of the principal amount thereof (or of the redeemed portion
thereof, as applicable), together, in the case of any such redemption, with
accrued and unpaid interest, including any Additional Interest, to but excluding
the date fixed as the Redemption Date (the “Optional Redemption Price”).

(b) The Company shall, upon a Change-of-Control, redeem the Senior Notes in
whole on a date no more than thirty (30) days after the Change-of-Control, at a
Redemption Price equal to one hundred percent (100%) of the outstanding
principal amount thereof, together, in the case of any such redemption, with
accrued and unpaid interest, including any Additional Interest, to but excluding
the date fixed as the Redemption Date (the “Change-of-Control Mandatory
Redemption Price”).

(c) The Company shall, in connection with an Acceptable Repurchase, redeem the
portion of Senior Notes required to be redeemed pursuant to Section 10.5(f), at
a Redemption Price equal to one hundred percent (100%) of the outstanding
principal amount of the redeemed portion of the Senior Notes, together with, in
the case of any such redemption, any accrued and unpaid interest, including any
Additional Interest, to but excluding the date fixed as the Redemption Date (the
“Acceptable Repurchase Mandatory Redemption Price”).

Section 11.2 [Reserved].

Section 11.3 Election to Redeem; Notice to Trustee.

The election of the Company to redeem the Senior Notes, in whole or in part,
shall be evidenced by or pursuant to a Board Resolution. In case of any
redemption at the election of the Company, the Company shall, not less than ten
(10) days prior to the Redemption Date (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee in writing of such date and of
the principal amount of the Senior Notes to be redeemed and provide the
additional information required to be included in the notice or notices
contemplated by Section 11.5. In the case of any redemption of Senior Notes, in
whole or in part, (a) prior to the expiration of any restriction on such
redemption provided in this Indenture or the Senior Notes or (b) pursuant to an
election of the Company which is subject to a condition specified in this
Indenture or the Senior Notes, if requested by the Trustee, the Company shall
furnish the Trustee with an Officers’ Certificate evidencing compliance with
such restriction or condition.

Section 11.4 Selection of Senior Notes to be Redeemed.

(a) If less than all the Senior Notes are to be redeemed, the particular Senior
Notes to be redeemed shall be selected and redeemed on a pro rata basis not more
than sixty (60) days prior to the Redemption Date by the Trustee from the
outstanding Senior Notes not previously called for redemption.

 

41



--------------------------------------------------------------------------------

 

(b) The Trustee shall promptly notify the Company in writing of the Senior Notes
selected for redemption and, in the case of any Senior Notes selected for
partial redemption, the principal amount thereof to be redeemed. For all
purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Senior Notes shall relate, in the case
of any Senior Note redeemed or to be redeemed only in part, to the portion of
the principal amount of such Senior Note that has been or is to be redeemed.

Section 11.5 Notice of Redemption.

(a) Notice of redemption shall be given not later than the tenth (10th) day
prior to the Redemption Date to the Holders, in whole or in part.

(b) With respect to Senior Notes to be redeemed, in whole or in part, each
notice of redemption shall state:

(i) the Redemption Date;

(ii) the Redemption Price or, if the Redemption Price cannot be calculated prior
to the time the notice is required to be sent, the estimate of the Redemption
Price, as calculated by the Company, together with a statement that it is an
estimate and that the actual Redemption Price will be calculated on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);

(iii) if less than all outstanding Senior Notes are to be redeemed, the
identification (and, in the case of partial redemption, the respective principal
amounts) of the amount of and particular Senior Notes to be redeemed;;

(iv) that on the Redemption Date, the Redemption Price will become due and
payable upon the Senior Notes or portion thereof, and that any interest
(including any Additional Interest) on the Senior Notes or such portion, as the
case may be, shall cease to accrue on and after said date; and

(v) the place where the Senior Notes is to be surrendered for payment of the
Redemption Price.

(c) Notice of redemption of the Senior Notes to be redeemed, in whole or in
part, at the election of the Company shall be given by the Company or, at the
Company’s written request, by the Trustee in the name and at the expense of the
Company and shall be irrevocable. The notice if mailed in the manner provided
above shall be conclusively presumed to have been duly given, whether or not a
Holder receives such notice.

 

42



--------------------------------------------------------------------------------

 

Section 11.6 Deposit of Redemption Price.

Prior to 10:00 A.M., Reston, Virginia time, on the Redemption Date specified in
the notice of redemption given as provided in Section 11.5, the Company will
deposit with the Trustee or with one or more Paying Agents (or if the Company is
acting as its own Paying Agent, the Company will segregate and hold in trust as
provided in Section 10.2) an amount of money sufficient to pay the Redemption
Price of, and any accrued interest (including any Additional Interest) on, the
Senior Notes (or portion thereof) that are to be redeemed on that date.

Section 11.7 Payment of Senior Notes Called for Redemption.

(a) If any notice of redemption has been given as provided in Section 11.5, the
Senior Notes or portion of the Senior Notes with respect to which such notice
has been given shall become due and payable on the date and at the place or
places stated in such notice at the applicable Redemption Price. On presentation
and surrender of the Senior Notes at a Place of Payment specified in such
notice, the Senior Notes or the specified portion thereof shall be paid and
redeemed by the Company at the applicable Redemption Price.

(b) Upon presentation of the Senior Notes redeemed in part only, the Company
shall execute and the Trustee shall authenticate and deliver to the Holder
thereof, at the expense of the Company, a new Senior Notes, in aggregate
principal amount equal to the unredeemed portion of the Senior Notes so
presented and having the same Original Issue Date, Stated Maturity and terms.

(c) If a Senior Note is called for redemption and is not so paid upon surrender
thereof for redemption, the principal of and any premium on such Senior Note
shall, until paid, bear interest from and including the Redemption Date at the
rate prescribed therefor in the Senior Note.

ARTICLE XII

SUBORDINATION OF SECURITIES

Section 12.1 Senior Notes Subordinate to Permitted Debt.

The Company covenants and agrees, and each Holder, by its acceptance thereof,
likewise covenants and agrees, that, to the extent and in the manner hereinafter
set forth in this Article XII, the payment of the principal of and any premium
and interest (including any Additional Interest) on the Senior Notes is hereby
expressly made subordinate and subject in right of payment to the prior payment
in full of all Permitted Debt.

Section 12.2 No Payment When Permitted Debt in Default; Payment Over of Proceeds
Upon Dissolution, Etc.

(a) In the event of a bankruptcy, insolvency or other proceeding described in
clause (d) or (e) of the definition of Event of Default specified in Section 5.1
(each such event, if any, herein sometimes referred to as a “Proceeding”), all
Permitted Debt (including any interest thereon accruing after the commencement
of any such proceedings) shall first be paid in full

 

43



--------------------------------------------------------------------------------

before any payment or distribution, whether in cash, securities or other
property, shall be made to any Holder of the Senior Notes on account thereof.
Any payment or distribution, whether in cash, securities or other property
(other than securities of the Company or any other entity provided for by a plan
of reorganization or readjustment the payment of which is subordinate, at least
to the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Senior Notes, to the payment of all Permitted Debt
at the time outstanding and to any securities issued in respect thereof under
any such plan of reorganization or readjustment), which would otherwise (but for
these subordination provisions) be payable or deliverable in respect of the
Senior Notes shall be paid or delivered directly to the holders of Permitted
Debt in accordance with the priorities then existing among such holders until
all Permitted Debt (including any interest thereon accruing after the
commencement of any Proceeding) shall have been paid in full.

(b) In the event of any Proceeding, after payment in full of all sums owing with
respect to Permitted Debt, the Holder, together with the holders of any
obligations of the Company ranking on a parity with the Senior Notes, shall be
entitled to be paid from the remaining assets of the Company the amounts at the
time due and owing on account of unpaid principal of and any premium and
interest (including any Additional Interest) on the Senior Notes and such other
obligations before any payment or other distribution, whether in cash, property
or otherwise, shall be made on account of any Equity Interests or any
obligations of the Company ranking junior to the Senior Notes and such other
obligations. If, notwithstanding the foregoing, any payment or distribution of
any character on any security, whether in cash, securities or other property
(other than securities of the Company or any other entity provided for by a plan
of reorganization or readjustment the payment of which is subordinate, at least
to the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Senior Notes, to the payment of all Permitted Debt
at the time outstanding and to any securities issued in respect thereof under
any such plan of reorganization or readjustment) shall be received by the
Trustee or any Holder in contravention of any of the terms hereof and before all
Permitted Debt shall have been paid in full, such payment or distribution or
security shall be received in trust for the benefit of, and shall be paid over
or delivered and transferred to, the holders of the Permitted Debt at the time
outstanding in accordance with the priorities then existing among such holders
for application to the payment of all Permitted Debt remaining unpaid, to the
extent necessary to pay all such Permitted Debt (including any interest thereon
accruing after the commencement of any Proceeding) in full. In the event of the
failure of the Trustee or any Holder to endorse or assign any such payment,
distribution or security, each holder of Permitted Debt is hereby irrevocably
authorized to endorse or assign the same.

(c) The Trustee and the Holders, at the expense of the Company, shall take such
reasonable action (including the delivery of this Indenture to an agent for any
holders of Permitted Debt or consent to the filing of a financing statement with
respect hereto) as may, in the opinion of counsel designated by the holders of a
majority in principal amount of the Permitted Debt at the time outstanding, be
necessary or appropriate to assure the effectiveness of the subordination
effected by these provisions.

 

44



--------------------------------------------------------------------------------

 

Section 12.3 Payment Permitted if No Proceeding.

Nothing contained in this Article XII or elsewhere in this Indenture or in any
of the Senior Notes (other than any express restrictions with respect to
payments under the terms of the Key & Guggenheim Loan Documents) shall prevent
(a) the Company, at any time, except during the pendency of any Proceeding
referred to in Section 12.2, from making payments at any time of principal of,
premium, if any, or interest (including any Additional Interest) on the Senior
Notes or (b) the application by the Trustee of any moneys deposited with it
hereunder to the payment of or on account of the principal of, premium, if any,
or interest (including any Additional Interest) on the Senior Notes or the
retention of such payment by a Holder, if, at the time of such application by
the Trustee, it did not have knowledge (in accordance with Section 12.8) that
such payment would have been prohibited by the provisions of this Article XII,
except as provided in Section 12.8.

Section 12.4 Subrogation to Rights of Holders of Permitted Debt.

Subject to the payment in full of all amounts due or to become due on all
Permitted Debt, or the provision for such payment in cash or cash equivalents or
otherwise in a manner satisfactory to the holders of Permitted Debt, the Holder
shall be subrogated to the extent of the payments or distributions made to the
holders of such Permitted Debt pursuant to the provisions of this Article XII
(equally and ratably with the holders of all indebtedness of the Company that by
its express terms is subordinated to Permitted Debt of the Company to
substantially the same extent as the Senior Notes are subordinated to the
Permitted Debt and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Permitted Debt) to the rights
of the holders of such Permitted Debt to receive payments and distributions of
cash, property and securities applicable to the Permitted Debt until the
principal of and any premium and interest (including any Additional Interest) on
the Senior Notes shall be paid in full. For purposes of such subrogation, no
payments or distributions to the holders of the Permitted Debt of any cash,
property or securities to which the Holder or the Trustee would be entitled
except for the provisions of this Article XII, and no payments made pursuant to
the provisions of this Article XII to the holders of Permitted Debt by Holders
or the Trustee, shall, as among the Company, its creditors other than holders of
Permitted Debt, and the Holders, be deemed to be a payment or distribution by
the Company to or on account of the Permitted Debt.

Section 12.5 Provisions Solely to Define Relative Rights.

The provisions of this Article XII are and are intended solely for the purpose
of defining the relative rights of the Holders on the one hand and the holders
of Permitted Debt on the other hand. Nothing contained in this Article XII or
elsewhere in this Indenture or in the Senior Notes is intended to or shall
(a) impair, as between the Company and the Holders, the obligations of the
Company, which are absolute and unconditional, to pay to the Holders the
principal of and any premium and interest (including any Additional Interest) on
the Senior Notes as and when the same shall become due and payable in accordance
with their terms, (b) affect the relative rights against the Company of the
Holders and creditors of the Company other than their rights in relation to the
holders of Permitted Debt or (c) prevent the Trustee or the Holders from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, including filing and voting claims in any Proceeding, subject to
the rights, if any, under this Article XII of the holders of Permitted Debt to
receive cash, property and securities otherwise payable or deliverable to the
Trustee or the Holders.

 

45



--------------------------------------------------------------------------------

 

Section 12.6 Trustee to Effectuate Subordination.

Each Holder of a Senior Note by his, her or its acceptance thereof authorizes
and directs the Trustee on his, her or its behalf to take such action as may be
necessary or appropriate to acknowledge or effectuate the subordination provided
in this Article XII and appoints the Trustee its attorney-in-fact for any and
all such purposes.

Section 12.7 No Waiver of Subordination Provisions.

(a) No right of any present or future holder of any Permitted Debt to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof that any such holder may have or be
otherwise charged with.

(b) Without in any way limiting the generality of paragraph (a) of this
Section 12.7, the holders of Permitted Debt may, at any time and from to time,
without the consent of or notice to the Trustee or the Holders, without
incurring responsibility to the Holders and without impairing or releasing the
subordination provided in this Article XII or the obligations hereunder of the
Holders to the holders of Permitted Debt, do any one or more of the following,
so long as such Permitted Debt shall remain Permitted Debt thereafter:
(i) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, Permitted Debt, or otherwise amend or supplement in any
manner Permitted Debt or any instrument evidencing the same or any agreement
under which Permitted Debt is outstanding, (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing
Permitted Debt, (iii) release any Person liable in any manner for the payment of
Permitted Debt and (iv) exercise or refrain from exercising any rights against
the Company and any other Person.

Section 12.8 Notice to Trustee.

The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment to or by the Trustee in respect of the Senior Notes. Notwithstanding the
provisions of this Article XII or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment to or by the Trustee in respect of the
Senior Notes, unless and until a Responsible Officer of the Trustee shall have
received written notice thereof from the Company or a holder of Permitted Debt
or from any trustee, agent or representative therefor; provided, that if the
Trustee shall not have received the notice provided for in this Section 12.8 at
least two Business Days prior to the date upon which by the terms hereof any
monies may become payable for any purpose (including, the payment of the
principal of and any premium on or interest (including any Additional Interest)
on any Senior Notes), then, anything herein contained to the contrary
notwithstanding, the Trustee shall have full power and authority to receive such
monies and to apply the same to the purpose for which they were received and
shall not be affected by any notice to the contrary that may be received by it
within two Business Days prior to such date.

 

46



--------------------------------------------------------------------------------

 

The Trustee shall be entitled to rely on the delivery to it of a written notice
by a Person representing himself, herself or itself to be a holder of Permitted
Debt (or a trustee, agent, representative or attorney-in-fact therefor) to
establish that such notice has been given by a holder of Permitted Debt (or a
trustee, agent, representative or attorney-in-fact therefor). In the event that
the Trustee determines in good faith that further evidence is required with
respect to the right of any Person as a holder of Permitted Debt to participate
in any payment or distribution pursuant to this Article XII, the Trustee may
request such Person to furnish evidence to the reasonable satisfaction of the
Trustee as to the amount of Permitted Debt held by such Person, the extent to
which such Person is entitled to participate in such payment or distribution and
any other facts pertinent to the rights of such Person under this Article XII,
and if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment.

Section 12.9 Reliance on Judicial Order or Certificate of Liquidating Agent.

Upon any payment or distribution of assets of the Company referred to in this
Article XII, the Trustee and the Holders shall be entitled to conclusively rely
upon any order or decree entered by any court of competent jurisdiction in which
such Proceeding is pending, or a certificate of the trustee in bankruptcy,
receiver, liquidating trustee, custodian, assignee for the benefit of creditors,
agent or other Person making such payment or distribution, delivered to the
Trustee or to any Holder, for the purpose of ascertaining the Persons entitled
to participate in such payment or distribution, the holders of the Permitted
Debt and other indebtedness of the Company, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Article XII.

Section 12.10 Trustee Not Fiduciary for holders of Permitted Debt.

The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Permitted Debt and shall not
be liable to any such holders if it shall in good faith mistakenly pay over or
distribute to Holders or to the Company or to any other Person cash, property or
securities to which any holders of Permitted Debt shall be entitled by virtue of
this Article XII or otherwise.

Section 12.11 Rights of Trustee as holder of Permitted Debt~ Preservation of
Trustee’s Rights.

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XII with respect to any Permitted Debt that may at any
time be held by it, to the same extent as any other holder of Permitted Debt,
and nothing in this Indenture shall deprive the Trustee of any of its rights as
such holder.

 

47



--------------------------------------------------------------------------------

 

Section 12.12 Article Applicable to Paying Agents.

If at any time any Paying Agent other than the Trustee shall have been appointed
by the Company and be then acting hereunder, the term “Trustee” as used in this
Article XII shall in such case (unless the context otherwise requires) be
construed as extending to and including such Paying Agent within its meaning as
fully for all intents and purposes as if such Paying Agent were named in this
Article XII in addition to or in place of the Trustee; provided, that Sections
12.8 and 12.11 shall not apply to the Company or any Affiliate of the Company if
the Company or such Affiliate acts as Paying Agent.

[signature page follows]

 

48



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Indenture to be duly executed as of the day and year first above written.

 

COMSTOCK HOMEBUILDING COMPANIES, INC. By:  

 

  Name:   Title:

COMSTOCK ASSET MANAGEMENT, L.C.,

as Trustee

By:  

 

  Name:   Title:

 

49



--------------------------------------------------------------------------------

 

Exhibit A

FORM OF SENIOR NOTE

See attached.



--------------------------------------------------------------------------------

 

Exhibit B

FORM OF

OFFICERS’ CERTIFICATE

PURSUANT TO SECTION 10.3

Pursuant to Section 10.3 of the Second Amended and Restated Indenture, dated as
of                     , 2010 (as modified, supplemented or amended from time to
time, the “Indenture”) among Comstock Homebuilding Companies, Inc., a Delaware
corporation (the “Company”) and Comstock Asset Management, L.C., as Trustee,
each of the undersigned hereby certifies that, to the knowledge of the
undersigned, the Company is not in default in the performance or observance of
any of the terms, provisions and conditions of the Indenture (without regard to
any period of grace or requirement of notice provided under the Indenture) for
the fiscal period ending on [DATE], [YEAR], [except as follows: SPECIFY EACH
SUCH DEFAULT AND THE NATURE AND STATUS THEREOF].

Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings assigned thereto in the Indenture.

[signatures page follows]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Officers’ Certificate as
of [DATE], [YEAR].

 

By:  

 

Name:  

 

Title:   Chief Financial Officer of   Comstock Homebuilding Companies, Inc. By:
 

 

Name:  

 

Title:   Secretary of   Comstock Homebuilding Companies, Inc.

 

2



--------------------------------------------------------------------------------

 

Schedule A

DETERMINATION OF LIBOR

With respect to the Senior Notes, the London interbank offered rate (“LIBOR”)
shall be determined by the Holders pursuant to Section 10.4 in accordance with
the following provisions (in each case rounded to the nearest .000001%):

(1) On the second LIBOR Business Day (as defined below) prior to an Interest
Payment Date occurring after the expiration of the Fixed Rate Period (each such
day, a “LIBOR Determination Date”), LIBOR for any given security shall for the
following interest payment period equal the rate, as obtained by the Holders
from Bloomberg Financial Markets Commodities News, for three (3)-month
Eurodollar deposits that appears on Dow Jones Telerate Page 3750 (as defined in
the International Swaps and Derivatives Association, Inc. 2000 Interest Rate and
Currency Exchange Definitions, as the same may be amended from time to time), or
such other page as may replace such Page 3750 (as any such replacement may be
amended from time to time), as of 11:00 A.M. (London time) on such LIBOR
Determination Date.

(2) If, on any LIBOR Determination Date, such rate does not appear on Dow Jones
Telerate Page 3750 or such other page as may replace such Page 3750, the Holders
shall determine the arithmetic mean of the offered quotations of the Reference
Banks (as defined below) to leading banks in the London interbank market for
three (3)-month Eurodollar deposits in an amount determined by the Holders by
reference to requests for quotations as of approximately 11:00 A.M. (London
time) on the LIBOR Determination Date made by the Holders to the Reference
Banks. If, on any LIBOR Determination Date, at least two of the Reference Banks
provide such quotations, LIBOR shall equal such arithmetic mean of such
quotations. If, on any LIBOR Determination Date, only one or none of the
Reference Banks provide such quotations, LIBOR shall be deemed to be the
arithmetic mean of the offered quotations that leading banks in the City of New
York selected by the Holders are quoting on the relevant LIBOR Determination
Date for three (3)-month Eurodollar deposits in an amount determined by the
Holders by reference to the principal London offices of leading banks in the
London interbank market; provided, that if the Holders are required but are
unable to determine a rate in accordance with at least one of the procedures
provided above or adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis set forth above (due to changes arising in
the interbank Eurocurrency market or otherwise), then the Senior Notes shall not
bear interest in respect of LIBOR but shall instead bear interest with reference
to a floating rate equal to the Base Rate (as defined below).

(3) As used herein: “Reference Banks” means four (4) major banks in the London
interbank market selected by the Holders; “LIBOR Business Day” means a day on
which commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in London; the “Base Rate” on any day
shall equal the greater of the arithmetic mean of (i) the “prime rate” for
dollar denominated loans quoted by leading banks in the City of New York
selected by the Holders and (ii) the Federal Funds Rate (as defined below) plus
0.50% per annum; and the “Federal Funds Rate” on any day equals the rate per
annum equal to the weighted average (rounded upwards to the nearest 0.00000 1)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York.